Citation Nr: 1336636	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  10-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacob Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to August 1965,  from August 1967 to November 1969, and from September 1990 to June 1991.

This matter comes to the Board of Veteran Appeals' (Board) on appeal from a June 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

At the March 2013 hearing, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151(West. 2002) for right foot complications as a result of VA surgery on May 25, 1994.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a right foot disability is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed January 1995 rating decision denied service connection for hallux limitus of the right foot.

2.  Evidence received since the January 1995 rating decision that was not of record at that time and that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right foot disability and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 1995 RO rating decision that denied service connection for hallux limitus of the right foot is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection a right foot disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A January1995 rating decision denied service connection for a hallux limitus of the right foot.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105(c) (West 2002).  On January 2008, the Veteran filed a claim to reopen based on new evidence submitted in support of his claim.  Generally, once the RO or the Board denies a claim and the denial becomes final, the claim cannot be reviewed on the merits.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  Therefore, the Board must first make a determination whether the claim may be reopened.

Once the RO makes a determination as to a claim, it must mail to the claimant, and representative if there is one, notice of the decision with notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.25 (2013).  An appeal of an RO decision to the Board is initiated by the filing of a notice of disagreement.  38 U.S.C.A. § 7105(a) (West 2002).  The notice of disagreement must be filed within one year from the date of mailing of result of the initial determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).  If a timely notice of disagreement is not filed, the decision becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with 38 U.S.C.A. § 7105(c) (West 2002).  The Veteran may also submit new and material evidence within the appeal period to continue the claim.  38 C.F.R. § 3.156(b) (2013).

The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran first filed for service connection for a right foot disability in August 1994.  The Veteran asserted that he stepped through a wooden pallet while taking a shower and injured his right foot.  The Veteran reported that the event occurred during his deployment to Saudi Arabia for Operation Desert Storm in 1991.

In January 1995, the RO denied service connection for a right foot disability due to an absence of any reports, medical records, or evidence that demonstrated that the Veteran sought treatment for that disability or that the incident had occurred.  In February 1995, the RO sent notice to the Veteran and his representative of that decision and of his procedural and appellate rights.  The RO did not receive any communication or new evidence regarding that decision within one year of the mailing of notice of that decision and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

Following the January 1995 RO rating decision, VA received a claim of entitlement to service connection for a right foot disability in January 2008.  The Veteran submitted VA and private treatment records that showed recent treatment for a right foot disability.  Additionally, on January 2008, the Veteran provided two previously unsubmitted lay statements from fellow service members.  Those statements indicated that they observed the Veteran limping a few days after the alleged incident of stepping through a wooden pallet.  

The Board finds that the statements from the Veteran's fellow service members are new and material with regard to his claim of entitlement to service connection for a right foot disability.  The evidence is new because, as of the time of the last final denial of his claim he had not submitted those statements that concerned observable symptoms of onset of his right foot disability.  The evidence is material because it relates to an unestablished fact necessary to substantiate his claim, namely that he stepped through a wooden pallet and injured his right foot during his active service.  When presumed credible, that evidence raises a reasonable possibility of substantiating the claim because if it is shown that the Veteran did sustain an injury to his right foot while in active service, the claim could be granted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because new and material evidence has been submitted, the Board must reopen the claim of entitlement to service connection for a right foot disability.  To that extent only, the claim is allowed.


ORDER

The claim of entitlement for service connection for a right foot disability is reopened, and to that extent only, the appeal is granted.





REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate a claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).

The service medical records do not indicate that the Veteran was treated for any right foot disability while in service.  However, the mere absence of medical records does not contradict a Veteran's statements about symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran, through his own statements and the statements from two fellow service members, asserts that he injured his right foot while showering in black-out conditions in Saudi Arabia during his active service.  The two lay statements submitted by the Veteran report that the Veteran was limping after the incident was alleged to have occurred.  The Veteran's post-service treatment records show that underwent a surgery to his right foot in May 1994.  The Veteran was subsequently diagnosed with advanced arthritis of the right foot on March 2007 and underwent an addition surgery to his right foot on November 2007.  VA has not provided the Veteran with an examination concerning his claim of entitlement to service connection for a right foot disability.

VA has a duty to provide a Veteran an examination on the claim of entitlement to service connection for a right foot disability and to obtain an expert medical opinion as to whether any right foot disability is related to his active service because there is evident of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  There is a relevant in-service event of the Veteran slipping through a wooden pallet, which occurred sometime in 1991.  There is also competent evidence present in the claims file from a VA physician, that the Veteran has a current right foot disability of advanced arthritis.  However, there is insufficient medical evidence of record to decide the issue.  Therefore, VA has a duty to provide the Veteran with a medical examination and obtain an expert opinion.  38 U.S.C.A. 5103A(d) (West 2002), 38 C.F.R. 3.159(c)(4) (2013), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right foot disability.  The examiner must review the claims file and should note that review in the report.  The examiner should consider all of the medical and lay evidence of record and should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right foot disability was incurred in or related to his active service.  The examiner is advised that the lay statements contained in the claims file are competent to report symptoms of injuries and that those reports must be considered in providing an expert opinion.  If the lay statements are discounted, the examiner should provide a reason for doing so.  The examiner is also advised that the absence of evidence in the service medical records is an insufficient basis, by itself, for a negative opinion.  A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles should be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


